Title: To George Washington from Joseph Otis, 12 December 1775
From: Otis, Joseph
To: Washington, George


Barnstable [Mass.], December 12, 1775—
May it please your Excellency: The enclosed letter was sent me by the Governour of Rhode-Island, on the receipt of which, with the advice of the Field Officers of this regiment, I took up the writer, and, with the advice of Colonel Otis, have sent the man to your Excellency, by Lieutenant Lothrop. The two men mentioned in the letter, we talked with, but have dismissed them till further

orders, as there was no proof against them but their being mentioned in the letter sent Captain Ayscough.
As to Mr. Lovell’s character and situation, he is one that we have always looked upon as a Tory, and something busy in the Opposition. He has a large family of small children that want his assistance. I pity the man’s folly. As I shall be at Head-Quarters this week, with the Militia ordered from this regiment, shall do myself the honour to wait on you further about the matter. Should be glad Lieut. Lothrop might have the care of him till I see your Excellency. I am your Excellency’s most obedient, humble servant,

Joseph Otis.

